        Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMAR GRIFFIN,
                        Plaintiff                               CIVIL ACTION

                 v.

SETH BETANCOURT,                                               No. 19-4670
              Defendant

                                       MEMORANDUM

    PRATTER,J.                                                                      MARCH    11, 2021

        Lamar Griffin was driving under the influence of synthetic drugs at the time he caused a

four-car pileup on the interstate outside of Philadelphia. The state trooper dispatched to the scene,

Defendant Seth Betancourt, determined that Mr. Griffin did not need immediate medical attention,

but that, based on his behavior and demeanor, Mr. Griffin was intoxicated. So, Trooper Betancourt

transported him directly to the barracks for processing where Mr. Griffin was charged with DUI

and hit and run. Mr. Griffin alleges that Trooper Betancourt was deliberately indifferent to his

medical needs because he did not immediately transport him to a hospital. 1

        For the reasons that follow, the Court grants defendant's motion for summary judgment.

Although it is possible that a layperson may have found Mr. Griffin's erratic behavior warranted

medical attention, there is no evidence that Trooper Betancourt was deliberately indifferent.

Moreover, Mr. Griffin has not produced any competent medical evidence, other than self-serving

declarations, that he in fact suffered any injury.




1
        The Court previously dismissed plaims against the George W. Hill Correctional Facility and four
medical providers at that facility by w~ich Mr. Griffin had also alleged a failure to provide medical
treatment. Griffin v. Betancourt, No. 19-CV-4670, 2019 WL 5901497 (E.D. Pa. Nov. 8, 2019).



                                                     1
        Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 2 of 12

                                        ur~ .
                                      , ,:,tr~-
                            BACKGROUND AND PROCEDURAL HISTORY

        On an otherwise uneventful Tuesday afternoon, Mr. Griffin smoked some PCP and then

went out for a drive. Doc. No. 20-1 (PSP Incident Report) at 9; Doc. No. 20-6 (Griffin Medical

Records) at 10. He headed southbound on Interstate 95. At one point, he was reported to be

traveling over 120 miles per hour and swerving in and out of traffic. Doc. No. 20-2 (Affidavit of

Probable Cause), Doc. No. 20-4 (Griffin Depo. Tr.) at 63:10-11. Mr. Griffin then hit a few

PennDot signs, a guardrail, and four other cars. 2 Doc. No. 20-2. His sedan was no longer drivable,

Doc. No. 20-3 (Police Crash Report) at 11, Doc. No. 20-4 at 31 :6-8, but Mr. Griffin was able to

extricate himself from the vehicle before attempting to flee using a witness's vehicle, Doc. No. 20-

1 (PSP Incident Report) at 8. Mr. Griffin's air bag did not deploy and he was belted in at the time

of impact. Doc. No. 20-3 at 6.

        In response to reports of an erratic driver on the loose, State Trooper Seth Betancourt was

dispatched to the scene. Doc. No. 20-1 (PSP Incident Report). He arrived shortly after the multi-

car accident. It is undisputed that Mr. Griffin was having trouble standing and that he appeared

incoherent and was slurring his speech.           Doc. No. 20-1 at 6-7; Doc. No. 20-4 at 36:13-14.

Mr. Griffin testified that he was not~ pain at the time and did not see any blood on himself. Doc.

No. 20-4 at 29:2-7, 42: 13-17.

       Some of the victims involved in the crash were taken to a local medical center. Doc. No.

20-1 at 8. These individuals were thought to have minor injuries. Mr. Griffin was not given EMS

transport. Doc. No. 24 at 11-12. Trooper Betancourt assessed Mr. Griffin at the scene and

determined that he was not injured from the crash. Mr. Griffin did not dispute this characterization.

Doc. No. 20-4 at 35: 13-17 ("Q. Okay. The police report states that you were not injured as a result



2
       Another crash report found that Mr. Griffin damages as many as six vehicles. Doc. No. 20-1 at 10.


                                                     2
        Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 3 of 12


                                   '
                                       '"
                                        ~
                                                                ~
                                                                if
of this accident. Do you have any re~son to believe that that 4s-was not an accurate assessment?

A. No."). Instead, Trooper Betancotlrt determined that Mr. Griffin presented mere symptoms of

intoxication and could not safely operate a vehicle.

        Trooper Betancourt transported Mr. Griffin in his patrol car to the Media Barracks for

processing. His police report notes that Mr. Griffin admitted to smoking PCP and KT and he

exhibited behavior consistent with someone under the influence, including paranoia. Doc. No. 20-

1 at 9. Likewise, the medical examination conducted the next day at the correctional facility

corroborates that Mr. Griffin admitted to smoking PCP once a week, including on the day of the

crash. Doc. No. 20-6 at 10. 3 Despite these contemporaneous records, Mr. Griffin later denied

during his deposition that he was on drugs at the time of the crash. Doc. No. 20-4 at 24:7-17. Due

to the circumstances of the crash, Trooper Betancourt was unable to conduct a field sobriety test,

and Mr. Griffin refused a chemical blood test at the station.

        Once processed, Mr. Griffin was placed in a holding cell. The police report notes that he

began performing jumping jacks in his cell while yelling "man or mouse." Doc. No. 20-1.

Mr. Griffin has no recollection of these events. Doc No. 20-4 at 50:1-6.

       There is a dispute as to whether Mr. Griffin had in fact injured his head. In his deposition,

Mr. Griffin stated that he had a bruise on his head, which he attributes to hitting his head on his

car's windshield. Doc. No. 20-4 at 35:1-6. However, the booking photo taken roughly 90 minutes

after the crash shows no sign of bruising or laceration around where Mr. Griffin alleges he was

injured. Doc. No. 25-1. Moreover, the medical examination conducted the next day at the

correctional facility noted that his head was "atraumatic" and "Normocephalic." Doc. No. 20-6 at



3
       A subsequent search of Mr. Griffin's car uncovered a substance later tested to be a synthetic
cannabinoid. Doc. No. 20-5 (Drug Identification Lab Results).



                                                 3
           Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 4 of 12


                                          it                       1
    14. The examining doctor did not note any bruising on his head and "approved [him] for general

population." Id. at 12, 14. Mr. Griffit"¾·.does not recall undergoing this examination. Doc. No. 20-

4 at 53:6-8. He claims he was later admitted to the facility's infirmary in the following weeks

because he passed out a few times and that a nurse described him as "post-concussive." Doc. No.

20-4 at 54:13-18. Mr. Griffin does not attach any medical records or other evidence diagnosing

him as concussed. 4

          Trooper Betancourt moves for summary judgment on the sole claim against him. Doc. No.

20. Rather than respond to the motion, Mr. Griffin instead filed a cross-motion for summary

judgment. Doc. No. 24. He then filed an identical copy of his cross-motion. Doc. No. 26.

Mr. Griffin's filings are, in essence and substance, a response to Trooper Betancourt's motion.

                                           LEGAL STANDARD

          A court can properly grant a motion for summary judgment "if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law." Fed. R. Civ. P. 56(a). An issue is "genuine" if there is a sufficient evidentiary basis on

which a reasonable jury could return a verdict for the non-moving party. Kaucher v. Cty. ofBucks,

455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A factual dispute is "material" if it might affect the outcome of the case under governing

law. Id. (citing Anderson, 477 U.S. at 248). Under Rule 56, a court must view the evidence

presented in the light most favorable to the non-moving party. See Anderson, 477 U.S. at 255.

However, "[u]nsupported assertions, t:onclusory allegations, or mere suspicions are insufficient to


4
        In response to the intake psychiatric screening questions asking about Mr. Griffin's "History of
cerebral trauma or seizures," he answered, "Yes- concussion yesterday." Doc. No. 20-6. However, this
appears to be Mr. Griffin's own answer to the question rather than a diagnosis from the examining medical
professional.
        Mr. Griffin represents in his motion that he requested copies of his medical records but was ignored
"due to [his] inmate status and coronavirus taking precedence over everything." Doc. No. 24 at 9.


                                                     4
         Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 5 of 12

                                          1#.ji;!
                                          •, :r<
overcome a motion for summary judgment." Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249,

252 (3d Cir. 2010).

         The movant bears the initial responsibility to establish the basis for the motion for summary

judgment and identify the portions of the record that demonstrate the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,323 (1986). Where the non-moving party

bears the burden of proof on an issue, the moving party's initial burden can be met simply by

"pointing out to the district court that there is an absence of evidence to support the nonmoving

party's case." Id. at 325. After the moving party has met its initial burden, the non-moving party

must set forth specific facts showing that there is a genuinely disputed factual issue for trial by

"citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations ... , admissions,

interrogatory answers, or other materials" or by "showing that the materials cited do not establish

the absence or presence of a genuine dispute." Fed. R. Civ. P. 56(c). Summary judgment is

appropriate if the non-moving party fails to rebut by making a factual showing "sufficient to

establish the existence of an element essential to that party's case, and on which that party will

bear the burden of proof at trial." Celotex, 477 U.S. at 322.

                                                    DISCUSSION

    I.   Deliberate Indifference to Mr. Griffin's Medical Needs

         Mr. Griffin brings a § 1983 claim based on Trooper Betancourt' s alleged failure to provide

medical care to Mr. Griffin at the time of his arrest. 5 A prima facie § 1983 claim requires a plaintiff

to establish that he was deprived of a federal right and the person who deprived him of that right


5
         Although most denial of medicahreatment claims arise in the context of prison officials denying
care, district courts within this Circuit have repeatedly recognized that a police officer's failure to provide
adequate medical care can also give rise to liability under§ 1983. See Klein, 374 F. Supp. 3d at 422 n. 27
(collecting cases).


                                                        5
         Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 6 of 12


                                             .,
                                            lfi_,                     it
                                                                     ,·
was acting under the color of state or territorial law. Failure to provide medical treatment can rise
                                            ...
                                            ''i.

to the level of a constitutional violation "only if that failure rises to the level of deliberate

indifference to that person's serious medical needs." Groman v. Twp. ofManalapan, 47 F.3d 628,

637 (3d Cir. 1995). To meet the deliberate indifference standard, the plaintiff must prove (1) his

medical needs were serious and (2) that the state officers were deliberately indifferent to those

needs.

         Because Mr. Griffin 'was a pretrial detainee at the time, his rights arise under the Fourteenth

Amendment instead of the Eighth Amendment. Klein v. Madison, 374 F. Supp. 3d 389,423 (E.D.

Pa. 2019). For analytic purposes, the rights are at a minimum the same under both amendments.

Accordingly, the Court can look to decisions interpreting the Eighth Amendment as "useful

analogies" for those cases arising under the Fourteenth Amendment. Boring v. Kozakiewicz, 833

F .2d 468, 472 (3d Cir. 1987) (internal quotation omitted).

    A. Whether Mr. Griffin's Injury Was Objectively Serious

         First, in the consideration of Mr. Griffin's claim, there must be evidence that Mr. Griffin

had an "objectively serious medical need." Monmouth Cty. Corr. Inst'l Inmates v. Lanzaro, 834

F.2d 326, 346-47 (3d Cir. 1987). A "serious" medical need is one "that has been diagnosed by a

physician as requiring treatment or is so obvious that a lay person would easily recognize the

necessity for a doctor's attention." Id. There is no competent evidence that Mr. Griffin was ever

diagnosed as having a concussion. 6 So, the question here is whether, following the car crash, Mr.



6
        Mr. Griffin testified in his deposition that a nurse at the correctional facility described him as "post-
concussive" after he fell a few days after the car crash. Doc. No. 20-4 at 56:3-6. Mr. Griffin offers the
nurse's statement for the truth of the matter asserted. But this statement does not meet any of the applicable
hearsay exceptions. "Hearsay statements that would be inadmissible at trial may not be considered for
purposes of summary judgment." Smith v. City ofAllentown, 589 F .3d 684, 693-94 (3d Cir. 2009). Because
the nurse's alleged statement is inadmissible hearsay, the Court does not consider it as evidence here.



                                                       6
        Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 7 of 12

                                      ~tJ,!                     ..
                                      ';•~                      ~

Griffin's outside signs of injury and th~ circumstances that Trooper Betancourt found him were so

obvious that Trooper Betancourt should have been on notice as to the severity of Mr. Griffin's

condition.

        Within the Third Circuit, a serious medical need is one for which lack of treatment will

lead to substantial suffering, injury, or death. Colburn v. Upper Darby Twp., 946 F.2d 1017, 1012

(3d Cir. 1991). However, there is no "20-20 hindsight" test to be applied. Evidence of gunshot

wounds, for example, is an easy case of an obvious medical need. At the other end of the spectrum,

athlete's foot and swollen knuckles are not. Klein, 374 F. Supp. 3d at 424 (collecting cases).

        There is no established rule that a concussion not otherwise observable to a lay person

necessarily constitutes a "serious medical need" for purposes of this objective prong. See, e.g.,

Jones v. Lewis, 874 F.2d 1125(6th Cir.1989) (mild concussion and broken jaw not serious medical

needs). In Shoop v. Dauphin County, for example, the court found that plaintiff's injuries were

not were not obvious to a layman as requiring immediate medical attention. 766 F. Supp. 1327,

1331 (M.D. Pa.), aff'd, 945 F.2d 396 (3d Cir. 1991). Although the plaintiff was diagnosed as

having a mild concussion, the court noted in dicta that the injury was not obvious "absent some

other outward indicia, such as nausea or disorientation." Id.

       At the site of the initial events, Trooper Betancourt concluded that Mr. Griffin's behavior

and demeanor were not attributable to any injury but rather were symptomatic of mere drug use.

The challenge that develops here is that outward signs ·of a concussion-slurred speech and

difficulty standing and walking-are also signs of using PCP, a drug with sedative and anesthetic

effects, which Mr. Griffin later admitted to using. At the time Trooper Betancourt decided to arrest

Mr. Griffin, he was relying on his obS·ervations of Mr. Griffin. Doc. No. 20 ,r 5. Once Mr. Griffin

was already in the patrol car on his \\'ay to processing at the PSP Media Barracks, he admitted to




                                                 7
        Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 8 of 12


                                   l
                                       ··~J
                                   I     '
having used drugs. Moreover, other officers dispatched to the scene of the car crash searched,

recovered, and tested the drugs found in Mr. Griffin's car after Trooper Betancourt had arrested

Mr. Griffin.

        The surrounding circumstances may suggest that it could have been best practice to have

transported Mr. Griffin for a medical evaluation. It is undisputed that the car accident involved

sudden deceleration, forceful enough to render the front of his car severely damaged. Both parties

noted Mr. Griffin was at one point traveling upwards of 120 miles per hour before the crash, though

the trooper had not witnessed this speed, and Mr. Griffin testified that he was driving 57 miles at

the time he crashed. Doc. No. 20-4 at 63:18-23. There was no visible head injury, Mr. Griffin's

car's airbag did not deploy, and Mr. Griffin attempted to flee using another car. By the same token,

it is also undisputed that Mr. Griffin was incoherent, slurring his speech, and had trouble standing.

Doc. No. 20 (Betancourt SUMF) ,-r 4. He reportedly did not know what had just happened, he

asked Trooper Betancourt repeatedly why he was in the car, and even denied being involved in an

accident. Doc. No. 20-1 at 9.

       Even if Trooper Betancourt's determination that Mr. Griffin was intoxicated was correct-

which appears to be the case-it may be difficult, after the fact, to attribute all of his conduct as

due to his intoxicated state. The Court appreciates that concussions and other cerebral trauma are

not necessarily accompanied by obvious external bruising so the lack of blood on Mr. Griffin does

not carry much weight. Perhaps the undisputed evidence-at the time of the accident--does not

conclusively rule out that Mr. Griffin may have needed medical attention at the time. Compare

Mattern v. City ofSea Isle, 657 F. App'x 134, 139-40 (3d Cir. 2016) (medical need was not obvious

where detainee made "small talk" with detective and was able to recount the accident in detail)

and Grayson v. Ross, 454 F.3d 802, 809 (8th Cir. 2006) (medical need was not obvious when




                                                 8
        Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 9 of 12

                                       ~,~..,
                                        1
detainee, although intoxicated, "calml in the back of the patrol car, followed directions, answered

questions posed, and remained quiet and seated on a bench inside the jail") with Barton v. Taber,

908 F.3d 1119, 1124 (8th Cir. 2018) (plaintiff, who had just been in a car accident and was

intoxicated, demonstrated obvious medical need when he "could not follow simple instructions or

answer basic questions; he was unable to stand without assistance and fell during the booking

procedure").

        Viewing the record in the light most favorable to Mr. Griffin, the evidence concerning a

possible head injury presents a genuine issue of material fact as to whether Mr. Griffin had a

serious medical need at that time that would be obvious to a layperson. To be sure, there is no

expert medical testimony in the record to resolve this question. Mr. Griffin has barely submitted

any evidence (other than his own deposition). Then, again, Mr. Griffin is proceeding prose.

        But this is not the end of the Court's inquiry. The Court must still consider whether there

is evidence to establish that the trooper was deliberately indifferent to Mr. Griffin.

    B. Whether Trooper Betancourt Acted with Deliberate Indifference

        As to the second element, to survive summary judgment, Mr. Griffin must provide

evidence that would show that Trooper Betancourt knew, or should have known, of his serious

medical need and was nevertheless deliberately indifferent to it. This is a "subjective standard of

liability." And, it requires a "more culpable state of mind" beyond mere negligence. Rouse v.

Plantier, 182 F.3d 192, 197 (3d Cir. 1999). The Third Circuit has held that it "requires obduracy

and wantonness, which has been likened to conduct that includes recklessness or a conscious

disregard of a serious risk." Baez v. Falor, 566 F. App'x 155, 158 (3d Cir. 2014). Even where the

defendant knew the underlying facts but believed (albeit incorrectly) that the risk was insubstantial

or nonexistent, he will not be liable. Blackstone v. Thompson, 568 F. App'x 82, 84 (3d Cir. 2014)




                                                  9
       Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 10 of 12



(citing Farmer v. Brennan, 511 U.S._825, 844 (1994)). So, the Court must focus on "what a

defendant's mental attitude actually was (or is) rather than what it should have been (or should

be)." Hamilton v. Leavy, 117 F.3d 742, 747 (3d Cir. 1997).

        Although it is undisputed that Mr. Griffin was not immediately transported to a hospital, it

is also undisputed that was because Trooper Betancourt believed that Mr. Griffin's behavior was

due to his intoxicated state, rather than an injury.    Trooper Betancourt did not believe that

Mr. Griffin required emergency medical treatment.        Trooper Betancourt contends summary

judgment is warranted because Mr. Griffin "has not offered any evidence at all ... that would

substantiate his claim that he suffered a concussion or that Trooper Betancourt knew that [he]

suffered a concussion." Doc. No. 20 at 11.

       With a summary judgment challenge, Trooper Betancourt can meet his burden by "pointing

out to the district court [] that there is an absence of evidence to support the nonmoving party's

case." Celotex Corp., 477 U.S. at 325. The Third Circuit Court of Appeals has affirmed grants of

summary judgment to defendants on deliberate indifference to medical needs claims when the

plaintiff has failed to produce any evidence to support his claim. Boring v. Kozakiewicz, 833 F.2d

468, 473-74 (3d Cir. 1987); see also Hakeem v. Salaam, 260 F. App'x 432, 434-35 (3d Cir. 2008)

("Although Hakeem claims that his repeated complaints of throat pain went completely ignored,

he cannot rest upon mere unsupported allegations when faced with a motion for summary

judgment."). District courts in this Circuit have followed suit. See Coleman v. Schneider, No.

CV153539FLWLHG, 2018 WL 29.80393, at *7 (D.N.J. June 14, 2018) (granting summary

judgment where plaintiff did not submit any medical evidence of a serious medical need); Coleman

v. City of Long Branch, No. CV157314FLWLHG, 2018 WL 4027033, at *9 (D.N.J. Aug. 22,

2018) (same); Anderson v. Folino, No. 10-937, 2013 WL 598569 (W.D. Pa. Jan 23, 2013) (same).




                                                10
       Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 11 of 12

                                    ~:.
        Mr. Griffin was not denied medical treatment. To the contrary, he underwent a medical

evaluation within 24 hours of the cra~h so that he could be cleared to enter the correctional facility.

Indeed, there is no evidence from any medical professional that Mr. Griffin did in fact suffer a

concussion. Rather, the medical records describe his head as "atraumatic" and "normocephalic."

The exam was unremarkable and there is no notating any external injuries (including the lesion

that Mr. Griffin alleged he suffered). Similarly, there is no evidence that Mr. Griffin requested

medical care from Trooper Betancourt, which the trooper then denied.

        Absent any evidence of Trooper Betancourt's culpable state of mind, there is no evidence

in the record that would permit a jury to find that he knew of and intentionally disregarded a serious

risk to Mr. Griffin's health. At most, Trooper Betancourt believed that Mr. Griffin's demeanor

was attributable to his intoxicated state.

 II.    Qualified Immunity

        Trooper Betancourt also asserts the affirmative defense of qualified immunity. He argues

that he is entitled to this defense on the grounds that Mr. Griffin has not asserted a prima facie case

of a constitutional violation.

        Trooper Betancourt is shielded by this doctrine if his conduct "does not violate a clearly

established statutory or constitutional right of which a reasonable person would have known."

Pearson v. Callahan, 555 U.S. 223, 231 (2009). Whether qualified immunity applies proceeds via

a two-step inquiry: first, did the defendant's conduct violate a statutory or constitutional right and

second, was the right at issue clearly established at the time. Sauers v. Borough ofNesquehoning,

905 F.3d 711, 716 (3d Cir. 2018). A ''clearly established right is one that is sufficiently clear that

every reasonable official would have understood that what he is doing violates that right." Kane




                                                  11
      Case 2:19-cv-04670-GEKP Document 27 Filed 03/11/21 Page 12 of 12



v. Barger, 902 F.3d 185, 194 (3d Cir. 2018). The "right need only have a sufficiently clear

foundation in then-existing precedent"; directly on-point case law is not required. Id.

       For the reasons already discussed, Trooper Betancourt's conduct did not violate

Mr. Griffin's constitutional rights. Because there is no constitutional violation, the qualified

immunity inquiry concludes at the first step. Haefner v. City of Phila., 2005 WL 525404, at *2

(E.D. Pa. Mar. 4, 2005).

                                          CONCLUSION

       For the reasons set out in this memorandum, the Court grants the defense motion for

summary judgment and denies Mr. Griffin's motions for summary judgment. An appropriate order

follows.




                                                     GE
                                                     UNITED STATES DISTRICT JUDGE




                                                12
